Exhibit 10.69

May 26, 2015

Mr. Kevin M. Modany

ITT Educational Services, Inc.

13000 North Meridian Street

Carmel, IN 46032-1404

 

  Re: Second Amendment to Letter Agreement

Dear Kevin:

Reference is made to that certain letter agreement, dated as of August 4, 2014,
between you and ITT Educational Services, Inc. (the “Company”), and the
amendment to that letter agreement, dated as of April 28, 2015 (as so amended,
the “Letter Agreement”). You and the Company hereby agree to extend the
Applicable Period (as defined and used in the Letter Agreement) to and including
August 31, 2015. Other than such amendment, all other terms and conditions of
the Letter Agreement remain in full force and effect without modification.

If the foregoing accurately reflects our agreement, please sign and return to us
the enclosed duplicate copy of this letter.

 

ITT EDUCATIONAL SERVICES, INC. By: /s/ John E. Dean Name: John E. Dean Title:
Executive Chairman

 

Accepted and Agreed to: /s/ Kevin M. Modany Kevin M. Modany